Citation Nr: 1416501	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-36 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in February 2012 and the claim to reopen entitlement to service connection for schizophrenia was granted and the underlying claim was remanded on the merits.  This matter now returns for appellate review.  However, as discussed below, the Board finds that there has not been substantial compliance with February 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claim for entitlement to service connection for schizophrenia has been characterized broadly, as listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and the other information of record).

There is evidence in the record to raise an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Specifically, in a statement, dated August 2007, the Veteran stated he cannot work due to his mental and back complaints.  The Board is cognizant of the Court of Appeals for Veterans Claims holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As the claim presently before the Board is for service connection rather than an increased evaluation, the holding in Rice is not for application in this case. 

Thus, the issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

As to the issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, the Board finds that the development requested by the Board's February 2012 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The February 2012 Board remand directed the RO/AMC to provide a psychiatric examination for the Veteran's schizophrenia claim.  In March 2012, a psychiatric examination was afforded to the Veteran.  However, the March 2012 Board remand directives instructed, in pertinent part, that the examination was to determine the etiology of the Veteran's schizophrenia.  The resulting March 2012 VA psychiatric examination report provided an opinion as to the etiology of the Veteran's diagnosed acquired psychiatric disorder.  Specifically, the March 2012 VA examiner stated the Veteran's problems, symptoms and poor functioning predate military enlistment and were likely to become chronic, regardless of his brief military experience.  

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  This presumption attaches only where there has been an entrance examination in which the later complained of disability was not noted, as is the case here.  Additionally, the term "noted" denotes only such conditions as are recorded in examination reports.  The Veteran was evaluated as psychiatrically normal on his service entrance examination and therefore he is entitled to the presumption of soundness.  In light of the later, in service, evaluation in January 1973 that found him to be normal psychiatrically, the Board finds that there is no possibility of rebutting the presumption of soundness, and therefore the claim should be considered one for direct service connection.

Finally, the record reveals the Veteran receives disability benefits from the Social Security Administration (SSA).  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The SSA records have not been obtained, although Board recognizes, in August 2008, SSA indicated that the requested medical records were not found.  However, as the record specifically indicates the Veteran is receiving SSA benefits, and in fact, in October 2009, the Veteran was notified that his VA pension payment was adjusted upon the basis of receipt of such SSA payment, the Board finds another attempt to obtain these records is warranted.  Additionally, the Veteran and his representative must be notified of any inability to obtain the requested documents, as such notification has not yet been provided.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA psychiatric evaluation for the purpose of ascertaining the nature and acquired psychiatric disability to include schizophrenia, diagnosed during the pendency of or proximate to the claim.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary diagnostic testing should be conducted and commented upon by the examiner and all pertinent symptomatology and findings must be reported in detail.  

Based on the physical examination and review of the claims file, to include the Veteran's service treatment records and lay statements, the examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disability (to include schizoaffective disorder and schizophrenia) had its onset in, or is otherwise etiologically related to, active service.  

The examiner is instructed to assume the Veteran was psychiatrically normal at service entrance.

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

